[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 617 
FOLGER, J., reads for modifying decree of surrogate so as to direct that the sum of $750 left in the hands of the surrogate be held by him to pay any amount which he is bound to pay on the James Coyle note and interest, and a proper portion of the sum paid for premiums for insurance and cost of lightning-rods and interest, as well as the share of the assessment for flagging and interest; and, in all other things, that decree of surrogate be affirmed.
All concur.
Judgment accordingly.